Citation Nr: 0518504	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a dental disability, to 
include residuals of dental trauma for purposes of obtaining 
dental treatment.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2003, the veteran testified at a videoconference 
hearing before the Board. A transcript of that hearing has 
been associated with the claims file.

The case was previously before the Board in September 2003, 
at which time it was remanded for further development.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has current dental 
disability, to include any residual of dental trauma, related 
to his active service.


CONCLUSION OF LAW

A dental disability, to include any residual of dental trauma 
for treatment purposes, was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

A VA letter issued in May 2004 apprised the appellant of the 
information and evidence necessary to substantiate his claim, 
which information and evidence, if any, that he is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 (West 2002), and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, VCAA notification for the appellant's claim for 
service connection for a dental disability was provided after 
the claim was initially denied.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
treatment and examination.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim for service 
connection for a dental disability.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for a dental disability.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Factual Background

On his August 1952 report of medical history, taken in 
conjunction with his enlistment examination, the veteran 
denied having severe tooth or gum trouble.  On the 
corresponding report of medical examination, the examiner, 
under section 44--Remarks and Additional Dental Defects and 
Diseases, wrote, "Acceptable."

An August 1952 service dental health record indicates that 
the veteran underwent dental examination.  The examiner 
reported that the veteran was missing the following teeth-
numbered 2, 3, 5, 14, 16, 19, and 30.  Teeth numbered 4, 8, 
10, 18, 20, 21, 23, 24, 25, 26, 28, and 29 were noted have 
disease or abnormalities.  The examiner indicated that the 
veteran needed upper and lower partial dentures.

In a service medical record dated in May 1953, an examiner 
reported that the veteran's teeth had "bad repairs."

A January 1955 service dental health treatment note indicates 
that a civilian dentist had extracted teeth numbered 7, 8, 9, 
10, 28, 19, 20, and 21 in September 1954.  The examiner also 
noted that the veteran had cavities on teeth numbered 12, 13, 
and 16.

A February 1955 service dental health treatment note revealed 
that the veteran had cavities on teeth numbered 1 and 31.

A February 1955 service personnel record indicates that the 
veteran was placed on temporary duty at Wheelus Air Force 
Base, for approximately 30 days "for the purpose of dental 
matters."

A January 1956 service dental health note reflects that the 
veteran had cavities on teeth numbered 23, 24, 25, and 26.

A March 1956 service medical record indicates that the 
veteran had a deviated nasal septum with blockage on both 
sides, which caused difficulty in breathing through the nasal 
passages.  The veteran indicated that this had been a 
persistent problem since the age of three when he received a 
broken nose.

In a September 1956 report of medical history taken in 
conjunction with his discharge and re-enlistment examination, 
the veteran denied severe tooth or gum trouble.  It was also 
noted that in April 1956, the veteran required an operative 
procedure at Sheppard Air Force Base for nasal stuffiness.  
On the corresponding report of medical examination, the 
examiner reported that the following teeth were missing:  1, 
14, 16, 17, and 32.  He also reported that dentures replaced 
the following teeth:  3, 4, 5, 7, 8, 9, 10, 19, 20, 21, 28, 
and 29.  The examiner further reported that the veteran's 
dental defects and diseases were Class 1, Type 3.

An August 1958 service dental treatment note reported that 
teeth numbered 3, 4, 5, 7, 8, 9, 10, and 14 had been 
replaced.

Service dental records dated in October 1960 and December 
1960 show that the veteran's maxillary, partial dentures were 
repaired.

A February 1961 service dental treatment record indicated 
that the veteran underwent a gingivectomy for teeth numbered 
1, 4, 6, 11, 12, and 15.  A February 1961 service medical 
record also reported that the veteran was having dental work 
done.

A March 1961 service dental record indicates that the veteran 
was missing teeth numbered 2, 3, 4, 5, 7, 8, 9, 10, and 14.  
It was also reported that a maxillary, partial artificial 
denture impression was taken.

In his October 1962 report of medical history, taken in 
conjunction with his separation and re-enlistment 
examination, the veteran denied a history of tooth and gum 
trouble.  The examiner reported that in 1956 the veteran's 
nose was broken and resected to alleviate obstruction, but 
that the results were unsatisfactory.

Service dental records dated in March 1963 and August 1963 
show that the veteran's maxillary, partial dentures were 
repaired.

In a November 1963 report of medical examination, taken in 
conjunction with a Medical Board examination, the examiner 
reported that teeth number 1 and 16 were missing and teeth 
numbered 3, 4, 5, 7, 8, 9, 10, 14, 18, 19, 20, 21, 28, 29, 
and 30 were replaced by dentures.  He further indicated that 
the dental defects and diseases were, "Dental Class I."

The service medical records are silent as to any complaint or 
diagnosis of trauma to the veteran's teeth or gums.

In a December 2000 VA compensation and pension examination, 
the veteran reported that he fractured his nose and had his 
anterior upper teeth knocked out in a race riot in 1953.

In an April 2003 videoconference hearing, the veteran 
testified that in 1963, while a military policeman at Otis 
Air Force Base, he was called on to break up a race riot.  He 
related that he was hit in the face, which resulted in his 
nose being broken and his teeth, which were later taken out, 
to be loosened.  The veteran further indicated that he was 
taken to Camp Edwards Army Base, where his nose was 
straightened, packed, and put together.  He also stated that 
his teeth (the four front ones) were removed there.

In October 2004, the veteran underwent a VA dental 
examination.  The veteran again reported that in 1953 he was 
called to break up a race riot and that four maxillary 
anterior teeth were fractured.  He noted that he was taken to 
Camp Edwards Army Hospital where his nose was treated and 
teeth numbered 7 through 10 were extracted.  The veteran 
stated that his partial was started in February 1954 at 
Clovis Air Force Base and was received in February 1955 at 
Wheelus Air Force Base.  Physical findings showed that teeth 
numbered 1, 3, 4, 5, 7, 8, 9, 10, 14, 16, 17, 18, 19, 20, 21, 
25, 29, 30, 31, and 32 were missing and that the veteran wore 
a maxillary partial that had been fabricated in the 1980's 
and a mandibular partial that had been recently made.  The 
dentist reported that the veteran's maxillary anterior ridge 
was v-shaped and flabby and that a current panoramic x-ray 
indicated that there was a loss of substance.  However, she 
also noted that a January 30, 1961 radiograph showed that the 
veteran's ridge was adequate.  The dentist further stated 
that the loss of substance was most likely due to the wearing 
of a maxillary partial that opposed natural occlusion.  Class 
III malocclusion was identified.  Additionally, the dentist 
reported that there was no scarring, deformity, paresthesia, 
limitation of motion, abnormalities of speech, or 
dysfunction.  In terms of significant dental findings, the 
dentist reported that teeth numbered 1, 3, 4, 5, 7, 8, 9, 10, 
14, 16, 17, 18, 19, 20, 21, 25, 29, 30, 31, and 32 were 
missing, he had a Class III malocclusion, the number 2 tooth 
had recurrent cavities, and that teeth numbered 6, 12, 13, 
and 15 also had cavities.  She also indicated that the 
veteran had adult periodontal disease and noted that the 
veteran's prognosis was good with fabrication of a new 
maxillary partial denture.  The examiner further commented:

I have reviewed the records provided and 
cannot find any mention of trauma to #7-
10....  The patient's initial exam in 
August 1952 lists # 2, 3, 5, 14, 16, 19, 
and 30 missing with minor caries charted 
# 8, 9, 10, 23, 24, 25, 26 and large 
caries charted # 4, 18, 20, 21, 28, 29.  
There is a dental note dated Jan. 27, 
1955, where Dr. Cullen reports patient 
had  "# 7, 8, 9, 10, 28, 18, 19, 20, 21 
extracted by a civilian dentist Sept of 
1954."  Dr. Cullen does not mention why 
the teeth were extracted or if the 
civilian dentist was at Camp Edwards Army 
Hospital.  The radiographs dated Jan. 30, 
1961 the anterior ridge appears normal 
for 7 years post extraction.  The patient 
reports he lost # 7-10 and Dr. Cullens 
reported several teeth were extracted in 
Sept of 1954.  I find it clinically 
impossible to determine whether or not 
the teeth were lost due to trauma 50 
years later and I was unable to find any 
mention of trauma in the records 
provided.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

With specific reference to claims of service connection for 
dental trauma, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. 
§ 17.161 (2004).  38 C.F.R. § 3.381(a) (2004).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b) 
(2004).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2004).

Analysis

The veteran asserts that service connection is warranted for 
a dental disability, including due to dental trauma.  As 
noted above, a grant of service connection for a claimed 
disability is appropriate where the evidence contains 
competent evidence of a current disability, linked by 
competent evidence to military service.  Caluza, supra.  
Further, as also noted above, for claims of service 
connection involving dental trauma, whether or not the 
condition was due to combat or other in-service trauma, or 
whether the veteran's was interned as a prisoner of war, are 
factors that will be taken into consideration.  

The evidence of record demonstrates that the veteran has a 
current dental disability.  In this regard, on his October 
2004 VA compensation and pension examination, the veteran's 
dentist noted that x-rays showed that there was a loss of 
substance on the veteran's maxillary anterior ridge and that 
the veteran wore dentures, had cavities and a Class III 
malocclusion, and suffered from adult periodontal disease.  
In terms of an in-service dental disability, the veteran's 
service medical records reveal that the veteran sought 
routine dental care, which included the treatment of carious 
and missing teeth.  

Thus, the next inquiry is whether the veteran's current 
dental condition is due to trauma to his teeth in service or 
in combat, or whether he was interned as a prisoner or war.  
The record does not demonstrate, and the veteran does not 
contend that he was a prisoner of war or suffered dental 
trauma in combat.  Rather, he asserts that he sustained 
trauma to his four maxillary anterior teeth (numbered 7- 10) 
while a military policeman who was called to break up a race 
riot on Otis Air Force Base.  The Board observes that there 
is a discrepancy in the record as to when this incident 
allegedly occurred.  In VA reports of examination dated in 
December 2000 and October 2004, the veteran reported that it 
occurred in 1953.  However, the veteran, during his April 
2003 videoconference hearing, testified that it occurred in 
1963.  Nevertheless, the Board finds that it does not matter 
which date is used, as the record does not establish that the 
veteran complained of, or was treated for, trauma to his 
teeth either in 1953 or 1963.  In this regard, the record 
demonstrates that the only reference to the veteran's teeth 
in 1953 was to the effect that his teeth had bad repairs.  
Additionally, in records dated in March 1963 and August 1963, 
the veteran's service dental records only reflect that the 
veteran's maxillary partial dentures were repaired.  Further, 
in a November 1963 service dental record, the examiner 
reported that the veteran had missing teeth that were 
replaced by dentures.  

The Board also observes that although the veteran asserts 
that teeth numbered 7-10 were removed at the same time that 
he underwent surgery to fix his nose at Camp Edwards Army 
Base, the record reflects that a civilian dentist extracted 
teeth numbered 7-10, as well other teeth, in September 1954.  
The Board notes that this September 1954 date for the 
extraction of the veteran's teeth does not correspond to the 
March 1956 date that is found in the veteran's service 
medical records for the veteran's nose surgery.  The Board 
acknowledges that the veteran indicated that he had his nose 
operated on on two occasions.  However, after a careful 
review of the veteran's service medical records, only one 
operation -the one occurring in 1956, was referenced.  

The Board further points out that in reports of medical 
history dated in September 1956 and October 1962, the veteran 
denied having a history of severe tooth or gum trouble.  Such 
reports are highly probative, as they were specifically 
generated with a view towards ascertaining the veteran's 
then-current medical condition for purposes of diagnoses and 
any necessary or appropriate medical treatment.  

In terms of the etiology of the veteran's current dental 
disability, the Board notes that in October 2004, a VA 
dentist, after an examination and a review of the veteran's 
claims file, indicated that she was unable to find any 
mention of trauma in the veteran's records and found it 
clinically impossible to determine, 50 years later, if his 
teeth were lost due to trauma.  Further, the Board observes 
that she opined that the veteran's loss of substance on the 
maxillary anterior ridge was most likely due to wearing the 
partial denture that opposed natural occlusion.  The Board 
also notes that there is no evidence that the dentist related 
the veteran's current adult periodontal disease, cavities, 
and a Class III malocclusion to trauma to the tooth or gums 
in service.

In this regard, there is no evidence to the contrary.  That 
is, the competent clinical evidence of record fails to 
establish that the veteran's current dental disability is 
attributable to dental trauma incurred during the veteran's 
military service.  Although the veteran asserts that he has a 
current dental disability that was incurred in service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current dental disability is 
related to his military service.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a dental disability, to 
include due to dental trauma. 



ORDER

Entitlement to service connection for a dental disability, to 
include due to dental trauma, is denied.




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


